Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s comment:  All the paragraph numbers of the present application’s written specification (herein ‘spec’) are from the application’s publication US 20160181885 

Specification
The disclosure is objected to because of the following: the term “the gravity direction” is unclear because the spec does not define that it is Earth’s gravity direction.  One might assert that it is inherently referring to Earth’s gravity.  On the contrary, because the disclosure does not clearly state that the claimed invention is “earthbound”; thus, the term “gravity direction” in the disclosure is considered very board, it can be any direction of any gravity on any planet; just for argumentative point of view, for example, gravity on cosmological scales does not simply point down. 
The specification (herein ‘spec’) is objected due to the term “the gravity direction” is indefinite because (1) the disclosure does not specifically state “the gravity direction” is Earth’s gravity direction, and (2) the disclosure does not clearly state that the claimed invention is earthbound either.  It is required that the written disclosure must provide specific detailed description of the invention, according to 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” (emphasis added).
According to the disclosure, spec [0038] (emphasis added), “The first motor bus bar 60 is disposed on the lower side with respect to the first motor coil 43a in the gravity direction” and “The second motor bus bar 70 is disposed on the upper side with respect to the second motor coil 43b in the gravity direction”.  This is a discrepancy because the motor is horizontally oriented gravity direction is orthogonal to the rotary shaft [21a] of the motor [21], as disclosed in the spec, then the second coil [43b] and the second bus bar [70] are both on the upper side with respect to the center of the motor; also, similarly, the first coil [43a] and the first bus bar [60] are both on the lower side with respect to the center of the motor (see the above included Fig. 2 with annotations).  However, according to the disclosure, spec [0038], “The first motor bus bar 60 is disposed on the lower side with respect to the first motor coil 43a in the gravity direction” and “The second motor bus bar 70 is disposed on the upper side with respect to the second motor coil 43b in the gravity direction”.  This seems to a discrepancy. 


    PNG
    media_image1.png
    788
    1256
    media_image1.png
    Greyscale





were vertically oriented, the disclosure, spec [0038] (emphasis added), “The first motor bus bar 60 is disposed on the lower side with respect to the first motor coil 43a in the gravity direction” and “The second motor bus bar 70 is disposed on the upper side with respect to the second motor coil 43b in the gravity direction” would be correct.

    PNG
    media_image2.png
    907
    915
    media_image2.png
    Greyscale

While Fig. 2 is shown vertically oriented, the labels of gravity direction between “upper side” and “lower side” seem to be unclear whether the upper side and lower side of the motor or the upper side and lower side of the gravity direction.  If the “upper side” of “the gravity direction” and the “lower side” of “the gravity direction” then it is even more confusing because the Earth’s gravity direction is only downward to the ground, not upward to the space; therefore, there is no “upper side” or “lower side” of gravity direction.  
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the following, as described in the specification (herein ‘spec’):
Spec, para [0038] (emphasis added), “the second motor bus bar 70 is disposed on the upper side with respect to the second motor coil 43b in the gravity direction.”
As Fig. 2 shows the motor is vertically oriented, then the “the second motor bus bar 70 is disposed on the upper side with respect to the second motor coil 43b in the gravity direction, i.e. the gravity direction is vertically parallel to the shaft.”

    PNG
    media_image3.png
    907
    915
    media_image3.png
    Greyscale


    PNG
    media_image1.png
    788
    1256
    media_image1.png
    Greyscale

If the motor is horizontally oriented such that the Earth’s gravity direction is orthogonal to the rotary shaft [21a] of the motor [21], then the second coil [43b] and the second bus bar [70] are both on the upper side with respect to the center of the motor; also, similarly, the first coil [43a] and the first bus bar [60] are both on the lower side with respect to the center of the motor (see the above included Fig. 2 with annotations).  However, according to the disclosure, spec [0038], “The first motor bus bar 60 is disposed on the lower side with respect to the first motor coil 43a in the gravity direction” and “The second motor bus bar 70 is disposed on the upper side with respect to the second motor coil 43b in the gravity direction”.  This seems to a discrepancy. Therefore, the drawings are objected to under 37 CFR 1.83(a).
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Among claims 1-7, the term “the gravity direction” is unclear because the spec does not define that it is Earth’s gravity direction.  One might assert that it is inherently referring to Earth’s gravity.  On the contrary, it is not inherently or obviously because the disclosure and/or the claim do/does not clearly state that the claimed invention is “earthbound”; thus, the term “gravity direction” in the disclosure is considered indefinite.
In claim 1, “predetermined motor bus bars of at least two of the plurality of phases are disposed on a lower side with respect to the control circuit in a gravity direction when the motor device is mounted on a mounting target” is indefinite because it is unclear the “predetermined 
In claim 3, “the predetermined motor bus bars are disposed on a lower side with respect to the coils in the gravity direction” is indefinite because claim 3 recites “the motor is disposed such that the rotary shaft crosses the gravity direction”, it is understood that the motor is disposed horizontally in such a way that the horizontal shaft crosses the vertically downward gravity direction of the Earth.  If so, the bus bars 70 and the coil 43b are on the same side; also, the bus bars 60 and coil 43a are on the same side.  There is no bus bar disposed on a lower side with respect to the coil in the gravity direction, unless the motor is disposed vertically (see the above included figures with motor is vertically disposed and motor is horizontally disposed).
In claim 7, “wherein the substrate is disposed to cross a horizontal direction orthogonal to the gravity direction, and the predetermined motor bus bars are connected to a lowermost point of the substrate in the gravity direction” having similar indefinite issue, as explained in the rejection claim 3, regarding the motor is horizontally or vertically disposed.
Appropriate corrections are required.
Also, in claim 1, the following claim limitations:
“motor bus bars of a plurality of phases that serve as power supply paths to the motor”, with “motor bus bars” as a generic placeholder that is followed by a function of “serve as power supply paths”;

“a housing that accommodates the motor bus bars and the control circuit”, with “a housing” as a generic placeholder that is followed by a function of “accommodate”.
These claimed limitations are considered to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because they are written in the format of generic placeholder (for “means”) plus function.  However, the above claimed limitations being followed by the recitations of “wherein predetermined motor bus bars of at least two of the plurality of phases are disposed on a lower side with respect to the control circuit in a gravity direction when the motor device is mounted on a mounting target; and the control circuit includes a water entry detection circuit that detects entry of water into the housing, based on a change in a status of power supply to the predetermined motor bus bars”, clearly the claimed limitations with sufficient structure; thus, 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should not apply because the claim limitation recites a function to be performed and does recite sufficient structure and/or acts for performing the claimed function.
Thus, the claimed limitations have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion 
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.







MPEP 2173.06 states (emphasis added): 
	“...where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in  In re  Steele , 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.”	
	 Given the unclear disclosure in the written spec and unclear illustrations of the drawings, it is not appropriate to interpret the claimed language, in light of the spec and/or the drawing, while there are numbers of the 35 USC 112 deficiencies set forth above, as well as a great deal of confusion and uncertainty as to the proper interpretation of the limitations of claims, it would not be proper to reject claims 1-7 on the basis of prior art.  Therefore, no rejection based on the prior art is given at this point of prosecution.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN N NGUYEN whose telephone number is (571)272-2030.  The examiner can normally be reached on M-TH 7:30 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TRAN N NGUYEN/Primary Examiner, Art Unit 2834